Title: To James Madison from Isaac Cox Barnet, 12 July 1811 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


12 July 1811, Paris. “For nearly fourteen years I held the appointment of Consul for the United States in this Country.” Believes his impartiality and integrity in the discharge of his duties are beyond suspicion. Encloses a letter exhibiting the sentiments of those who can judge his conduct. Also appeals to the testimony of “Mr. Monroe and Mr. Bowdoin late Ministers plenipotentiary to France and Spain,” as well as that of Mr. Mercer, his former colleague on the American commission in Paris. Concludes that his removal was the result of “malevolence and the confirmation of it from misrepresentation.” Requests to be reinstated, “or if there exists doubts on either of these points … I ask to be heard.” Mentions that he has a wife and children dependent on him for support but addresses himself to JM’s “justice and not [his] Sympathies.”
